Citation Nr: 0124885	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-17 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for a left knee disorder, currently rated as 10 
percent disabling.

2.  Entitlement to assignment of a higher initial disability 
rating for a right knee disorder, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1990 to 
July 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which awarded service connection and 
assigned an initial 10 percent rating for a left knee 
disorder, as well as an initial 10 percent rating for a right 
knee disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left knee disorder and right knee disorder 
are manifested by numerous subjective complaints, such as 
pain, crepitation and swelling, but the objective medical 
evidence does not show limitation of motion, ankylosis, 
excess fatigability, weakened movement or instability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial disability 
rating in excess of 10 percent for a left knee disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
Part 4, including § 4.71a, Diagnostic Code 5014 (2001).

2.  The criteria for assignment of an initial disability 
rating in excess of 10 percent for a right knee disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
Part 4, including § 4.71a, Diagnostic Code 5014 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his service-connected left knee 
disorder and right knee disorder should be rated higher than 
the current 10 percent rating.  Specifically, the veteran 
asserts that his left and right knees cause constant pain and 
limit his work-related activities.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA").  38 U.S.C.A. § 5103A (West Supp. 2001).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board notes that in April 2001, the RO sent the 
veteran a letter informing him about the new duty to assist 
provisions in the VCAA, and RO offered the veteran an 
opportunity to present additional evidence or contentions in 
support of his claim. 

The Board has reviewed the claims file, and finds that the 
requirements under the VCAA and the accompanying regulations 
have been satisfied.  In that regard, the Board finds that 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, and the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The RO provided the 
veteran with copies of the rating decision, the statement of 
the case (SOC) and the supplemental statements of the case 
(SSOC) concerning the evaluation of his disability and the 
rating criteria.  Moreover, the claims file appears to 
contain all relevant treatment records and the veteran was 
afforded two VA examinations, the latest of which was in July 
2000.  The veteran was scheduled for a VA examination in 
October 2000, but he did not appear for the examination.  
There is no indication in the file that there are additional 
relevant records that have not yet been associated with the 
claims file.  As such, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
March 1999 rating decision, the veteran was granted service 
connection for left knee chondromalacia and for right knee 
chondromalacia, and he received a 10 percent rating for each, 
dating from July 1998, the date of the original claim.  The 
veteran disagreed with the 10 percent rating decision for 
both knees and initiated this appeal.  Essentially, the 
veteran maintains that the 10 percent rating does not 
accurately reflect the level of impairment of either his left 
knee disorder or his right knee disorder.  Subsequent to the 
initiation of this appeal and after the receipt of additional 
evidence, the RO issued an SSOC, continuing the 10 percent 
rating of both left and right knee disorders.  The 10 percent 
rating is now in effect and the veteran has continued to 
express his disagreement with that rating.  The rating 
decision, the SOC following the veteran's notice of 
disagreement and the SSOCs noted that all of the veteran's 
records were considered including VA treatment reports and 
the July 2000 VA examination.  The Board notes that as the 
veteran is appealing the initial assignment of disability 
ratings, the severity of the disabilities are to be 
considered during the entire period from the initial 
assignment of the 10 percent disability ratings to the 
present time.  See Fenderson v. West 12 Vet. App. 119, 125-
126 (1999).

The veteran is presently assigned a 10 percent rating for his 
left and right knee disabilities pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5014, which rates osteomalacia with 
reference to the painful motion provision of DC 5003 
(degenerative arthritis).  Under this provision, a 10 percent 
rating is assigned for painful motion where the  measured 
range of motion is insufficient to warrant a compensable 
rating under DC 5260 or DC 5261.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's right and left knee disabilities more 
closely approximate the criteria for the currently assigned 
10 percent ratings and that the preponderance of the evidence 
is against the veteran's claims for ratings in excess of 10 
percent at this time.

Reviewing the more recent evidence of record reveals the 
following.  The report of a VA examination conducted in 
December 1998 reflects complaints of bilateral knee pain, 
with some clicking, popping and swelling.  Physical 
examination revealed "very minimal edema" in the left knee 
only; no crepitus or popping with passive range of motion; 
and active range of motion from zero to 140 degrees.  The 
examiner diagnosed chondromalacia bilaterally, worse on the 
left.

Private treatment records of Dr. Kenneth R. Sebby, M.D., from 
May 2000 to June 2000 show complaints of bilateral knee pain.  
Imaging was noted as unremarkable.  The diagnosis was of 
bilateral chondromalacia patella.  The veteran's symptoms 
were noted to be responsive to medication, but this caused 
side effects and was discontinued.

The report of a VA examination conducted in July 2000 
reflects complaints of anterior knee pain--sometimes severe--
and swelling with crepitation and feelings of instability, 
but no locking.  Physical examination showed that the veteran 
walked without a limp and had full range of motion for both 
knees from zero to 150 degrees.  The examination also showed 
marked patellofemoral crepitation in the right knee in 
response to flexion and extension, mild to moderate in the 
left; no active effusions; inflamed patellar tendons; freely 
mobile patellae with significant crepitation; and pain on 
subluxation.  The knees were noted to be stable to anterior, 
posterior, varus and valgus stress at 0, 30, or 90 degrees of 
flexion bilaterally.  Imaging results showed a normal femoral 
tibial joint; the patellofemoral joint did not appear to be 
markedly arthritic, however, there was a significant amount 
of patella alta, bilaterally.  The examiner diagnosed hyper-
mobile patellae, bilaterally, with patellar mal-tracking and 
chondromalacia patella, bilaterally.

In view of the evidence presented, the Board finds that the 
veteran's right and left knee disabilities are properly rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5014 (osteomalacia), with reference to DC 5003 
(arthritis, degenerative), which rates as to limitation of 
motion under DC 5260 (leg, limitation of flexion) and DC 5261 
(leg, limitation of extension).  The provisions of DC 5003 
allow for situations, as here, where the limitation of motion 
measured in a joint would only warrant a noncompensable 
rating, by permitting a 10 percent rating where a major joint 
or group of minor joints manifests painful motion.  The 
evidence shows that the veteran's symptomatology consists of 
stable joints, with full measured range of motion, but with 
pain throughout the range, as well as some inflamed patellar 
tendons and crepitation, but no effusion.  There is no 
evidence of ankylosis, instability, excess fatigability or 
weakened movement.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  The veteran's left and right knee 
disabilities could be rated directly under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (leg, limitation of flexion), DC 5261 
(leg, limitation of extension); however, as noted above, with 
the normal range of motion registered on the December 1998 
and July 2000 VA examinations, the veteran's symptoms would 
only warrant a noncompensable rating under either of these 
Diagnostic Codes.  Similarly, the veteran's symptoms are not 
sufficient to warrant a compensable rating under either 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (knee, other 
impairment), or DC 5256 (knee, ankylosis), as there is no 
medical evidence of ankylosis, and, despite complaints of 
feelings of instability reported on the July 2000 VA 
examination, the examiner found no instability or 
subluxation.  In short, the Board finds that the veteran's 
symptomatology as demonstrated on private examination 
records, and on two VA examinations most closely approximates 
the criteria for the currently assigned 10 percent ratings 
under DC 5014, and higher evaluations are not warranted.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's left knee 
disorder and his right knee disorder, as well as his 
complaints and the current clinical manifestations of the 
disorders and their effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also considered the severity of the left knee disorder 
and right knee disorder during the entire period from the 
initial assignment of the 10 percent disability ratings to 
the present time.  See Fenderson, 12 Vet. App. At 125-126.  
All other pertinent aspects of 38 C.F.R. Parts 3 and 4 have 
also been considered.  Should the veteran's disabilities 
increase in severity, he may be entitled to higher 
evaluations; however, at present, the evidence does not 
support higher ratings, but rather, more nearly approximates 
the criteria for the currently assigned 10 percent ratings.  
See 38 C.F.R. § 4.1.  The Board finds that, as the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board is cognizant of the veteran's complaints 
that his knees are painful, and are aggravated by his daily 
work making deliveries as a truck driver.  However, the Board 
points out the purpose of the VA Schedule for Rating 
Disabilities is to assign percentage ratings that represent 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from service-
connected disabilities.  38 C.F.R. § 4.1.  In the present 
case, the evidence does not reflect that the veteran's left 
knee disorder and right knee disorder have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

The schedular criteria not having been met, the claim for 
entitlement to assignment of an initial disability rating in 
excess of 10 percent for a left knee disorder, is denied.

The schedular criteria not having been met, the claim for 
entitlement to assignment of an initial disability rating in 
excess of 10 percent for a right knee disorder, is denied.


		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

